t c memo united_states tax_court grace foundation r s ohendalski trustee petitioner v commissioner of internal revenue respondent docket no 21052-12l filed date r s ohendalski trustee for petitioner david baudilio mora and gordon p sanz for respondent memorandum findings_of_fact and opinion1 dawson judge pursuant to sec_6330 grace foundation foundation filed its petition for review of the internal_revenue_service irs appeals office’s determination to proceed by levy to collect a dollar_figure delinquency penalty assessed against the foundation under sec_6652 for its tax_year ending date tax_year the primary issue for decision is whether the irs appeals_office abused its discretion in sustaining the notice_of_intent_to_levy to collect the assessed delinquency penalty this case was tried before judge diane l kroupa on date on date judge kroupa retired from the tax_court on date the court issued an order informing the parties of judge kroupa’s retirement and proposing to reassign this case to another judicial_officer of the court for purposes of preparing the opinion and entering the decision based on the record of trial or alternatively allowing the parties to request a new trial on july and the parties filed their respective responses consenting to the reassignment of this case on date the court issued an order assigning this case to judge howard a dawson jr all section references are to the internal_revenue_code in effect at all relevant times findings of fact3 some facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference r s ohendalski established ft services trust an irrevocable complex_trust in he subsequently created the foundation which held all of the ft services trust certificates and assets to fulfill his charitable desires the foundation is a sec_4947 nonexempt_charitable_trust that is treated as a private_foundation with mr ohendalski as its trustee when the petition was filed the foundation’s principal_place_of_business and mr ohendalski’s residence were in texas further references to mr ohendalski pertain to him in his capacity as the foundation’s trustee the foundation is required to annually file a form_990-pf return of private_foundation or sec_4947 nonexempt_charitable_trust treated as a private_foundation form_990-pf its form_990-pf for the tax_year wa sec_3 because this case was reassigned for purposes of preparing the opinion and entering the decision we had no opportunity to observe the demeanor of the only witness thus we make no inferences regarding credibility in addition the foundation filed it sec_2002 and forms 990-pf on date sometime thereafter the foundation also untimely filed its and forms 990-pf however only the foundation’s tax_year is before this court due on date but it was not filed until date on its form_990-pf the foundation listed income gross_receipts of dollar_figure total aggregate cash contributions received of dollar_figure and contributions of dollar_figure to various ministries and churches on date the irs assessed a sec_6652 delinquency penalty of dollar_figure with respect to the foundation’s tax_year its records do not reflect that the assessment of the delinquency penalty was approved by an irs manager or supervisor pursuant to sec_6303 respondent sent to the foundation on date a combined notice_of_intent_to_levy and a notice_and_demand for payment form cp504b of the delinquency penalty by date on date the irs sent a notice_of_intent_to_levy to the foundation regarding the delinquency penalty for the tax_year on date the foundation timely filed a form request for a collection_due_process or equivalent_hearing signed by mr ohendalski requesting a collection_due_process cdp hearing with respect to the notice_of_intent_to_levy in its request the foundation stated want to verify that proper assessment procedures were followed the request further stated that the foundation had reasonable_cause for lateness as used professional by letter dated date mr ohendalski requested that appeals provide him with the initial determination of the sec_6652 penalty regarding the untimely filed form_990-pf for the tax_year on date settlement officer bart a hill so from the irs appeals_office was assigned to this case he did not have any prior involvement with the foundation’s tax_liabilities by letter dated date the so scheduled a telephone cdp hearing for date that letter stated in part you were assessed the daily delinquency penalty pursuant to sec_6652 in general the penalty rate is dollar_figure per day up to a maximum of the lesser_of dollar_figure or of the gross_receipts of the organization for the year the form 990pf was due on date but was not filed until date you are requesting abatement under reasonable_cause criteria in order to establish reasonable_cause you must show that you exercised ordinary business care and prudence but due to circumstances beyond your control you were still unable to comply with the law please furnish any documentation you would like for me to consider he also informed mr ohendalski that in order for appeals to consider a collection alternative the foundation needed to submit a completed form 433-b collection information statement for businesses and a profit and loss statement for january through date within days the foundation did not provide the requested documents on date the parties held the telephone cdp hearing the so explained to mr ohendalski the appeals process and how the delinquency penalty amount was calculated and assessed in response mr ohendalski questioned whether the sec_6652 penalty assessment complied with the sec_6751 provisions requiring that the approval of an immediate supervisor be obtained before assessment mr ohendalski stated that pursuant to sec_6751 a supervisor’s approval was required for the assessment of the sec_6652 delinquency penalty and that none had been obtained during the cdp hearing mr ohendalski did not ask for a collection alternative provide the so with a completed form 433-b or provide any evidence to support his reasonable_cause assertion for the foundation’s failure to timely file the form_990-pf for the tax_year in considering mr ohendalski’s argument the so determined that although sec_6751 generally requires the approval of a supervisor before assessment of a penalty the sec_6751 exception to this requirement is applicable for penalties automatically calculated by electronic means in reviewing the account transcript for the foundation’s liability the so determined that the assessment of the delinquency penalty was a transaction code which according to the irs’ automated data processing book is a computer-generated assessment based on the foundation’s failure to timely file the required return after further verification the so concluded that assessment of the sec_6652 delinquency penalty did not require management approval pursuant to sec_6751 accordingly he determined that the proposed levy against the foundation for should be sustained consistent with the so’s determination on date irs appeals_office team manager deborah ross approved and issued to the foundation a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action it stated that the so had verified that all legal and procedural requirements had been met and that the foundation had neither established reasonable_cause for the late filing nor offered any collection alternative finally the notice concluded that the proposed levy balanced the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary the attachment to notice_of_determination prepared by the so states in part the taxpayer was assessed a dollar_figure daily delinquency penalty under the provisions of irs section sic which resulted from the late filing of form 990pf in general the penalty rate is dollar_figure per day up to a maximum of the lesser_of dollar_figure or of the gross_receipts of the organization for the year the maximum figures apply in this case since the form 990pf was due on date but was not filed until date which was big_number days late the dollar_figure penalty was assessed since it was less than of the gross_receipts dollar_figure x dollar_figure verification of legal and procedural requirements levy account transcripts have been verified to establish balances were due at the time the l-1058 notice to levy and your right to a hearing was sent per sec_6331 sec_6331 authorizes the irs to levy if the taxpayer neglects or refuses to pay within days after notice_and_demand account transcripts have verified that notice_and_demand was made and the taxpayer either refused or neglected to pay the tax due sec_6331 requires the irs to notify the taxpayer at least days before a levy is issued sec_6330 provides that no levy may be made unless the irs notifies the taxpayer of its intent to levy and of an opportunity to a hearing with the office of appeals the final notice-notice of intent to levy and your right to a hearing l-1058 was mailed by certified mail return receipt requested on date the taxpayer’s hearing request submitted on form was received timely on date sec_6330 allows for a suspension and extension of the statutory period to collect the taxes due on a period where the taxpayer has requested a timely hearing before the office of appeals i have verified the appropriate systemic indicator necessary to suspend and extend the statutory period is in place for the tax period included in this due process hearing the pre-levy notice requirements as discussed in irm were met after reviewing the account transcript the case history and the information submitted by the taxpayer appeals determined the requirement of all applicable law or administrative procedures was met with respect to the proposed levy action the actions taken by acs were appropriate under the circumstances i certify that this settlement officer has had no prior involvement either in appeals or compliance with the tax period that is the subject of this due process hearing issue raised by the taxpayer the taxpayer was provided the opportunity for a face-to-face hearing but agreed to telephone conference in lieu of a face-to-face meeting a collection_due_process_hearing was held by telephone with richard ohendalski on date the following was stated on form want to verify that proper assessment procedures were followed have reasonable_cause for lateness as used professional during the hearing the taxpayer indicated he understood how the penalty was calculated however he argues that the service did not follow proper procedure since sec_6751 requires the approval of an immediate supervisor before asserting this penalty sec_6751 states the approval requirement is not necessary for any other penalty automatically calculated through electronic means the assessment in this case is a transaction code tc which according to document is a computer generated penalty therefore managerial approval is not required with respect to the taxpayer’s reasonable_cause argument taxpayers cannot be excused from filing paying penalties because the filing or paying responsibilities were delegated to another person kroll ustc big_number fernando ustc big_number the fifth circuit_court of appeals has held likewise logan lumber co ustc and millette ustc and in the supreme court case of boyle ustc big_number it was held that it requires no special training or effort to ascertain a deadline and made sure that it is met the failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not ‘reasonable cause’ for a late filing under sec_6651 the taxpayer’s request for penalty abatement is denied the taxpayer did not propose a collection alternative no additional issues were raised balancing of need for efficient collection with the taxpayer concern that collection action be no more intrusive than necessary sec_6330 requires that the settlement officer determine if the proposed levy action balances the need for efficient collection of the taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary the taxpayer’s failure to furnish a financial statement bars appeals from exploring whether a less intrusive collection alternative such as an installment_agreement or an offer-in-compromise might have been appropriate it is the determination of appeals that the proposed levy action properly balances the need for efficient collection with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary the foundation timely petitioned this court for review opinion this court has jurisdiction over this matter pursuant to sec_6330 see eg child adult intervention servs inc v commissioner tcmemo_2012_94 wl at n as previously indicated we must decide whether the appeals_office properly sustained the irs notice_of_intent_to_levy to collect the foundation’s delinquency penalty for the tax_year sec_6330 generally provides that taxpayers are entitled to administrative and judicial review before the commissioner may collect unpaid tax by way of a levy on the taxpayer’s property administrative review is obtained by requesting a cdp hearing with the appeals_office if the taxpayer is dissatisfied with its determination he may appeal to the tax_court sec_6330 d when as here a taxpayer has not contested its underlying tax_liability we review an appeals determination for abuse_of_discretion see 121_tc_111 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see eg 129_tc_107 we do not consider issues that were not properly raised in the cdp hearing id pincite the court does not conduct an independent review and substitute its own judgment for that of the settlement officer 125_tc_301 aff’d 469_f3d_27 1st cir if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not change his determination 140_tc_173 in its request for a cdp hearing the foundation maintained that it had reasonable_cause for lateness as used professional however mr ohendalski did not pursue this issue provide any statements during the cdp hearing or trial or submit any written evidence under these circumstances we conclude that the foundation has abandoned that issue and therefore we deem that it has been conceded mr ohendalski makes the following arguments settlement officer hill’s determination is invalid null and void as he failed to follow proper statutory and irs procedures a by issuing a notice_of_determination under a nonexistent irc statute b by failing to verify the required approval by the immediate supervisor under ir sec_6751 despite clear statutory and irm directives c by failing to recognize when citing sec_6331 in the notice_of_determination that petitioner is not an entity upon who levy may statutorily be made d by failing to assure that irs followed all proper statutory procedures in both assessing and collecting any penalty no matter the irc statute and no matter if petitioner knew of such statute we now address each of mr ohendalski’s arguments first pursuant to sec_6652 a penalty is imposed on exempt_organizations or trusts that fail to timely file required returns although mr ohendalski correctly argues that the attachment to notice_of_determination erroneously refers to section rather than sec_6652 we view it as simply a typographical error we note that mr ohendalski was not misled by the typographical error in fact mr ohendalski’s date letter correctly refers to sec_6652 and not section and clearly indicates his understanding that sec_6652 was the statutory provision at issue see eg buckardt v commissioner tcmemo_2012_170 aff’d ___fed appx ___ a f t r 2d ria 9th cir date stussy v commissioner tcmemo_2002_257 second mr ohendalski argues that while sec_6751 required a supervisor’s approval for assessment of the sec_6652 penalty against the foundation none was obtained we disagree sec_6751 by its terms does not require supervisory approval of penalties automatically calculated through electronic means the sec_6652 delinquency penalty is such a penalty and thus the approval of a supervisor was not required see eg lindberg v commissioner tcmemo_2010_67 slip op pincite the evidence in this case reflects that the delinquency penalty was automatically determined by the irs’ computer system upon the foundation’s failure to timely file the required sec_6751 provides sec_6751 procedural requirements a computation of penalty included in notice --the secretary shall include with each notice of penalty under this title information with respect to the name of the penalty the section of this title under which the penalty is imposed and a computation of the penalty b approval of assessment -- in general --no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate exceptions --paragraph shall not apply to-- a any addition_to_tax under sec_6651 sec_6654 or sec_6655 or b any other penalty automatically calculated through electronic means c penalties --for purposes of this section the term penalty includes any addition_to_tax or any additional_amount form_990-pf for the tax_year accordingly the so correctly determined that the assessment of that delinquency penalty met all of the procedural requirements of sec_6751 and b and sec_6652 an appeals officer may rely on the irs account transcript to satisfy the sec_6330 verification requirement unless the taxpayer alleges that a specific irregularity transpired during the assessment process and the taxpayer provides evidence of such an irregularity 118_tc_365 ndollar_figure it is not an abuse_of_discretion for the appeals officer to have relied on certain computer-generated transcripts for purposes of complying with sec_6330 sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed by that section citations omitted aff’d 329_f3d_1224 11th cir other than the foundation’s meritless sec_6751 argument mr ohendalski did not specify any irregularity in the assessment procedure that would raise a question about the validity of the assessment or the information in the irs account transcript see 117_tc_183 on the basis of the record before us we conclude that the so properly verified irs compliance with applicable law regarding the assessment of the delinquency penalty therefore we conclude that the so’s determination that the penalty was properly assessed in accordance with sec_6751 was not arbitrary or an abuse_of_discretion mr ohendalski further argues that the internal_revenue_manual provisions are mandatory and have the force and effect of law we disagree see eg 447_f3d_706 9th cir aff’g tcmemo_2004_13 95_tc_132 mr ohendalski’s reliance on the internal_revenue_manual provisions to challenge the so’s determination is not supported by applicable law or the record herein mr ohendalski next directs us to 347_us_260 for the proposition that an agency of the government must scrupulously observe rules regulations or procedures which it has established agencies must afford an individual procedural safeguards 193_f3d_252 4th cir on brief mr ohendalski states w hen making its determination and issuing notice thereof irs has violated legislative statutes as well as its own policies we disagree as clearly set forth in the attachment to notice_of_determination the so properly verified that the requirements of applicable law or administrative procedure had been met thus we are satisfied that the foundation received all the procedural safeguards to which it was entitled we conclude that mr ohendalski’s accardi analysis does not apply in these circumstances third mr ohendalski argues that the foundation is not a tax-exempt_organization and did not file its return pursuant to sec_6033 and that therefore sec_6652 is not applicable again we disagree pursuant to sec_6033 and nonexempt charitable trusts under sec_4947 and nonexempt private_foundations under sec_501 shall comply in the same manner as organizations described in sec_501 which are exempt under sec_501 accordingly we reject this argument finally mr ohendalski maintains that the irs did not follow all proper statutory procedures this argument is without merit mr ohendalski has not advanced any argument or introduced any evidence that the determination to sustain the levy was arbitrary capricious or without sound basis in fact or law the so properly verified that the requirements of any applicable law or administrative procedure have been met considered the issues the foundation raised and determined that the proposed collection action balanced the need for the efficient collection_of_taxes with the foundation’s concerns that the collection action be no more intrusive than necessary see sec_6330 in sum we hold that appeals did not abuse its discretion in sustaining the proposed levy consequently we sustain the proposed collection action we are mindful of the fact that mr ohendalski used the foundation to make generous contributions to churches and charitable institutions however nonexempt private trusts and foundations are required_by_law to timely file their required tax returns and pay any taxes or penalties they may owe in reaching these holdings we have considered all arguments made by the parties and to the extent not addressed herein we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
